Case 1:16-cr-00640-BMC Document 491 Filed 01/18/19 Page 1 of 4 PageID #: 6772



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
UNITED STATES OF AMERICA
                                                               CASE NO.: 1:16-cr-00640-BMC

                                                               ECF Case
- against -

MARK NORDLICHT, et al.,
Defendants.

-----------------------------------------------------------X

      DEFENDANT’S MOTION TO COMPEL EXCULPATORY EVIDENCE

       COMES NOW, Defendant MARK NORDLICHT, by and through his undersigned

attorney, and pursuant to Federal Rule of Criminal Procedure, Rule 16, and Brady v.

Maryland, 373 U.S. 83 (1963), and moves this honorable Court to order the Government

to produce to him any evidence that is exculpatory or favorable to him and any evidence

that could lead to evidence that is exculpatory or favorable, specifically all email, text, and

phone calls placed by specific members of the FBI and the media and the USAO and the

media and in support asserts the following:

       Mr. Nordlict’s recent FOIA request regarding the former lead prosecutor in this

matter revealed ongoing communications between himself and the very media outlets

that have been the subject of defense government leak claims. A second FOIA request

directed to the FBI is currently being litigated by Mr. Nordlicht. Specifically, Mr.

Nordlicht seeks all communication between Agents Craig Minsky, Julie Amato, David

Chaves, Tracie Razzagone, John Casale, and any member of New York Post, Wall Street

Journal, Bloomberg or Reuters from the period of Jan. 1, 2016, to December 31, 2016.



                                                  1
Case 1:16-cr-00640-BMC Document 491 Filed 01/18/19 Page 2 of 4 PageID #: 6773



(See Nordlicht v. FBI, Case no: 18-CV-0635, D.D.C (note FBI motion to Stay Proceedings

in Light of Lack of Appropriations is currently pending in that matter)).

      But Mr. Nordlicht should not have to litigate this as civil matter in a D.C. Court.

This material is discoverable under Rule 16, disclosure is required under Brady and

Giglio and the undersigned respectfully requests this Court order the Government to

immediately produce these materials. Further, based on the recent FOIA disclosure, Mr.

Nordlicht seeks the production of additional communications deliniated below. The

requested materials are required to ensure these proceedings are fair and Mr. Nordlicht’s

right to due process has not been violated.

                                  MEMORANDUM OF LAW

      Material or information in the hands of the prosecution is discoverable “where the

evidence is material to guilt or to punishment.” It includes evidence “favorable to the

accused either direct or impeaching”. Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10

L.Ed.2d. 215 (1963); Giles v. Maryland, 386 U.S. 66, 76 (1967); Giglio v. United States,

405 U.S. 150 (1972); Kyles v. Whitley, 514 U.S. 419 (1995). The obligation to disclose

favorable evidence to the accused is that of the Government and failure to disclose such

information is not excused merely because the prosecutor did not have actual knowledge

of such favorable evidence.    United States v. Auten, 632 F.2d 478 (5th Cir.1980);

Rhinehart v. Rhay, 440 F.2d. 725 (9th Cir.1971), cert. den. 404 U.S. 825. “The duty of

disclosure effects not only the prosecutor, but the Government as a whole, including its

investigative agencies.” United States v. Bryant, 439 F.2d 642, 658 (DC Cir. 1971).

      Here, we now know the Government had in its possession voluminous

communications between the former lead prosecutor and the very media outlets Mr.

                                              2
Case 1:16-cr-00640-BMC Document 491 Filed 01/18/19 Page 3 of 4 PageID #: 6774



Nordlicht has consistently alleged were the recipients of the leaks. Mr. Nordlicht will not

rehash the significance of and prejudice that resulted from those leaks, as this Court is

fully apprised on those issues through multiple previous filings. However, it should not

take a Freedom of Information Act request, litigation in another jurisdiction, and a Brady

and Giglio demand after receiving evidence the requested documents exist before the

Government releases exculpatory documents in a criminal matter.

      Based the FOIA materials and previously filed news articles, Mr. Nordlicht has a

good faith basis to believe that additional evidence of government leaks exist.

Accordingly, Mr. Nordlicht respectfully requests this Court compel the Government to

produce the following: all communications between former AUSA James McGovern and

any member of New York Post, New York Times, Wall Street Journal, Bloomberg or

Reuters from the period of Jan. 1, 2016, to December 31, 2016, as well as all

communication between Agents Craig Minsky, Julie Amato, David Chaves, Tracie

Razzagone, John Casale, and any member of New York Post, New York Times, Wall Street

Journal, Bloomberg or Reuters from the period of Jan. 1, 2016, to December 31, 2016.

Additionally, Mr. Nordlicht seeks production of communications between former AUSA

Winston Paes and members of the media (including Keri Geiger, Zeke Faux, Rob

Copeland, and Kevin Dugan) from the period of Jan. 1, 2016, to December 31, 2016 that

were not previously disclosed through the recent FOIA production.

      WHEREFORE, the defendant, Mark Nordlicht, by and through counsel,

respectfully requests this Court compel the Government to produce the aforementioned

material.

      Dated: January 18, 2019

                                            3
Case 1:16-cr-00640-BMC Document 491 Filed 01/18/19 Page 4 of 4 PageID #: 6775



                                     /s/ Lisabeth J. Fryer
                                     LISABETH J. FRYER
                                     LISABETH J. FRYER, P.A.
                                     250 International Pkwy, Suite 134
                                     Lake Mary, Florida 32746
                                     Telephone (407) 960-2671
                                     Florida Bar No. 89035
                                     lisabeth@lisabefryer.com
                                     (One of the Attorneys for Mark Nordlicht)

Cc: All counsel of record (by ECF)




                                        4
